Citation Nr: 1015562	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Veteran


INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1973.  He had no service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  By that rating action the RO denied 
entitlement to service connection for type II diabetes 
mellitus.  The Veteran subsequently submitted a timely notice 
of disagreement and perfected his appeal.

In April 2005, the Veteran presented testimony before the 
undersigned during a videoconference hearing.  A transcript 
of the hearing is associated with the record.

In June 2005, the Board denied the Veteran's claim for 
service connection for type II diabetes mellitus.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
2007 Order, the Court vacated the June 2005 Board decision 
and remanded the matter to the Board for further proceedings 
consistent with a January 2007 Joint Motion for Remand.

In July 2008, the Board remanded the matter for additional 
development.

The issue of entitlement to service connection for chloracne 
being referred has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran alleges entitlement to service connection for 
type II diabetes mellitus.  He does not allege that he served 
in Vietnam; therefore, service connection is not warranted on 
a presumptive basis under the provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) and 3.309.  Rather, the Veteran alleges 
that he was exposed to herbicides while stationed at the U.S. 
Marine Corps (U.S.M.C.) Training Center in Quantico, 
Virginia.

In January 2007, the Board remanded the matter for compliance 
with the provisions of VA's Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  In 
substance, the provisions mandate that in claims involving 
alleged herbicide exposure for areas not in Vietnam or Korea, 
VA will follow a sequence in researching the claimant's 
assertion of such exposure:

1.	Ask the Veteran for the approximate dates, location, and 
nature of the alleged exposure.

2.	Did the Veteran furnish this information within 60 days? 
If yes, go to Step 3. If no, decide the claim based on 
the evidence of record.

3.	Furnish the Veteran's detailed description of exposure 
to Compensation and Pension (C&P) Service via email at 
VAVBAWAS/CO/211/AGENTORANGE, and request a review of 
Department of Defense's (DoD's) inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.

4.	Did C&P Service's review and confirm that herbicides 
were used as alleged?  If yes, determine whether service 
connection is otherwise in order.  If no, submit a 
request to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification of exposure to 
herbicides.




VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C.

In August 2007, the RO/AMC advised the Veteran of the 
additional opportunity to provide information for appropriate 
research, in accordance with Step 1, above.  The Veteran, 
however, did not respond with any further information.  In 
accordance with Step 2, the RO/AMC readjudicated the claim 
and denied the benefit sought in March 2008.

In July 2008, the Board determined that additional 
development was necessary because the Veteran's essential 
contentions regarding exposure to herbicides were already of 
record.  Therefore, the Board directed the RO/AMC to comply 
with Steps 3 and 4, above.

In accordance with Step 3, a review of DoD's inventory of 
herbicide operations was conducted to determine whether 
herbicides were used as alleged.  In August 2008, C&P Service 
responded that the DoD list did not demonstrate any use, 
testing, or storage of tactical herbicides, such as Agent 
Orange, at the U.S.M.C. Training Center in Quantico, 
Virginia.  Additionally, there were no records regarding 
small-scale brush or weed cleaning activity and there was no 
way to know the chemical content of any such non-tactical 
herbicide use.  

However, C&P Service recommended that the matter be referred 
to JSRRC, in accordance with Step 4, above.  In April 2005, 
the Veteran testified that he was exposed to herbicides 
during the summer months.

The Board is obligated by law to endure that the RO complies 
with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




The Veteran's service medical records indicate that he was 
stationed at the Quantico, Virginia facility from at least 
February 1972 to May 1973.  The record therefore presently 
indicates that the Veteran was assigned to Quantico for only 
the complete summer of 1972, and as noted, he has not 
cooperated any further towards the development of the claim.

The Veteran is presently reminded that under the law, a 
claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C. §  5107(a). 
While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).    

The Veteran will be afforded an additional opportunity to 
cooperate in the development of this claim as noted below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will contact the Veteran 
and request that he provide a 
comprehensive statement as to the time 
period when he was allegedly exposed to 
herbicides, within a 60 day period of such 
exposure to the best of his recollection.  

2.  After a reasonable amount of time, or 
upon the Veteran's response, the RO/AMC 
must contact the JSRRC for verification of 
exposure to herbicides or other defoliants 
while the Veteran was stationed at the 
U.S. Marine Corps Training Center, in 
Quantico, Virginia, during the summer 
months of 1972, within a 60- day time 
frame beginning on the calendar date of 
the inception of summer.  The Veteran's 
military unit, location, dates at the 
location, military occupation, and any 
other relevant facts, as shown by the 
Veteran's actual military records, should 
be provided to the JSSRC.  Each inquiry 
should be narrowed to a 60 day time 
period.  

If the inquiry for the initial 60 day time 
period results in negative findings, and 
if and only if the Veteran fails to 
cooperate in this effort by providing more 
specified information, the RO/AMC will 
reiterate its request, for the remainder 
of the summer season of 1972.  

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions take on the 
claim for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



